DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Sekino et al(US 9,972,939)  
With regard to claim 1 , Sekino et al(US 9,972,939)  disclose a  set of electrical connectors comprising: a connector(110)  and a mating connector (130),
the connector and the mating connector being configured to be coupled together when one is moved relative to the other in a coupling direction as far as a final coupling position,
the connector comprising a housing and a locking device (120) mounted on the housing so as to slide in a locking direction between a pre-locking position and a locking position, the housing comprising a housing body and a latch (111)  provided with a locking surface for locking the connector to the mating connector, wherein
the latch extends in a direction opposite to the coupling direction between a junction that joins the latch to the housing body and at least the locking surface, and

With regard to claim 2 , Sekino et al   disclose that the latch includes a blocking surface,
the latch flexes from a blocking position to a retracted position, in the blocking position the blocking surface cooperates with the locking device to block movement of the locking device towards the locking position when the locking device is in the pre-locking position,
in the retracted position the mating connector cooperates with the latch to release the locking device from the blocking surface, and
the blocking surface is situated along the latch on a same side as the locking surface with respect to the junction that joins the latch to the housing body.

    PNG
    media_image1.png
    343
    492
    media_image1.png
    Greyscale

With regard to claim 3 , Sekino et al(US 9,972,939)  disclose that the mating connector (130)  has a skirt (Fig. 5a), the latch is primarily accommodated in the skirt when the connector and the mating connector are in the final coupling position.

With regard to claim 5, Sekino et al(US 9,972,939)  disclose (Fig.6a) that  the latch has a protuberance(113) or a tooth, and the mating connector has a notch  (131) or an aperture,
the protuberance or the tooth is inserted into the notch or the aperture to allow the latch to return elastically into the blocking position, and in which the blocking position the protuberance or the tooth cooperates with the mating connector to ensure primary locking of the connector and the mating connector in the coupling position.

With regard to claim 6 , Sekino et al(US 9,972,939)  disclose (Fig.6a) that  
the locking device comprises a locking arm including a lug or a finger (122) that cooperates with the mating connector (130) to keep the locking arm flexed and to allow the locking device to be moved from the pre-locking position into the locking position; and the lug or the finger is accommodated in the notch or the aperture when the locking device is in the locking position (Fig. 8a) 
With regard to claim 7 , Sekino et al(US 9,972,939)  disclose (Fig.6a) that  the locking device includes a support surface that cooperates with the latch in order to effect secondary locking of the connector and the mating connector in the coupling position. (Fig. 8a)(a surface of 121 at 113).
With regard to claim 8 , Sekino et al(US 9,972,939)  disclose (Fig.6a) that  
the locking device includes a wall (Fig. 3, r.n. 123,124) or a roof at least partially covering a free end of the latch when the locking device is in the locking position.
With regard to claim 9 , Sekino et al(US 9,972,939)  disclose (Fig.10b) a connector for connecting to a mating connector, the connector comprising:

the latch extends between a junction that joins the latch to the housing body and the locking surface in a direction opposite to the locking direction, and
the latch includes an unlocking surface that is configured to force the latch to flex toward the upper face of the housing when the locking device is moved from the locking position to the pre-locking position.
With regard to claim 10 , Sekino et al(US 9,972,939)  disclose (Fig.10b) the locking device (120) comprises retaining lugs (127, 128) , and the retaining lugs each have a retaining surface that cooperates with the housing and prevents the locking device from being released from the housing when in the prelocking position.
Further, if the fitting detection member 120 is at the temporary engagement position as described above, the guide rails 114 of the female housing 110 are inserted into the insertion holes 126 of the sidewalls of the fitting detection member 120, distal ends of the side wall protrusions 127 of the fitting detection member 120 are inserted into the side wall groove portions 116 of the female housing 110, and distal ends of the lower wall protrusions 128 of the fitting detection member 120 are inserted into the lower wall groove portions 117 of the female housing 110. Therefore, even when the fitting detection member 120 is at the temporary engagement position, a displacement (wobble) between the female housing 110 and the fitting detection member 120 is suppressed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									7/23/21